Citation Nr: 0934746	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability (back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to October 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Veteran appeared before the undersigned Veterans' Law 
Judge in February 2009 to present testimony.  A copy of the 
transcript has been associated with the claims file.


FINDING OF FACT

A lumbar spine disability was incurred in or aggravated by 
active service.


CONCLUSION OF LAW

The criteria for service connection of a lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R.  
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The entrance examination, dated September 1976, and the 
separation examination, dated September 1980, do not indicate 
a lumbar disability and the report of medical history does 
not indicate the existence of recurrent back pain.

Service treatment records (STRs) dated June 1977 show that 
the Veteran was treated for low back pain.  The records state 
that the Veteran had no history of back problems and that the 
current pain was dull, starting at the waistline going to the 
middle back, with occasional pain on the right side.  The 
Veteran reported experiencing the most pain when leaning 
backwards.  Another note indicates that the Veteran's spine 
alignment appeared normal with no pain on touch or 
tenderness.  The assessment questioned self infliction and 
the Veteran was told to seek an M.O. if the problem 
persisted.

STRs dated June 1980 indicate that the Veteran was involved 
in a motor vehicle accident.  He was treated for back and 
neck pain.  The Veteran reported receiving a serious blow and 
that he was unable to sleep due to the pain.  The assessment 
was possible muscle strain.

As noted above, the Veteran had active service from September 
1976 to October 1980.

VA outpatient treatment records subsequent to service show 
treatment for lumbar pain in August 1988.  The assessment was 
postural low back strain.  He was treated for the same 
condition in October 1988.  In August 1992, the records show 
that the Veteran had complained of low back pain for twelve 
years with exacerbations two to three times per year.  The 
diagnosis was low back pain.  

Another record, dated July 1993 indicates that the Veteran 
had had lumbar problems since 1978.  In September 1993, the 
Veteran was treated for his lumbar disability.  The 
impression was spondylolisthesis at L4-5.  On the Veteran's 
problem list, dated October 2007, it was noted that the 
Veteran has spondylolisthesis, degeneration of the lumbar or 
lumbosacral intervertebral disc, and congenital 
spondylolisthesis.

The Veteran testified in February 2009 that he did not have 
back problems prior to entering military service.  He stated 
that the lumbar problem started after having to stand in 
formations for lengthy periods of time.  He said that at 
first his spine would become stiff, but over time, the 
stiffness progressed to pain in the low back area.  He said 
that on marches, especially when carrying a pack, he felt 
like he was going to bend over backwards.  He reported that 
Corpsmen and sick bay diagnosed his problem as possible 
muscle strain or muscle spasm, and treated the condition with 
Tylenol.

The Veteran said if he had known about the back problem that 
he would have requested a change of duty assignment to avoid 
the heavy duty work and strain on his back.  He stated that 
he did not seek continual treatment for his back because he 
was only treated with Tylenol.  He further stated that he was 
diagnosed with congenital spondylolisthesis in 1992, and that 
the condition was not detected in service.

The Board has considered all of the evidence and finds that 
at the very least, the Veteran's lumbar spine disability was 
aggravated by his active service.  The Veteran testified that 
he did not have back problems prior to service.  The entrance 
examination fails to show a lumbar spine disability; however, 
medical records subsequent to service indicate that his 
lumbar spine condition is congenital in nature.  The STRs 
show treatment for back pain and records subsequent to 
service corroborate the Veteran's testimony that he has 
suffered back pain since service.  

Giving the Veteran the benefit of the doubt, the Board finds 
that service connection for the lumbar spine disability 
should be granted as the evidence shows aggravation, or the 
onset of symptomatology, of the congenital lumbar spine 
disability during his period of active service.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a lumbar spine disability is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


